Title: From John Adams to the President of Congress, 13 November 1783
From: Adams, John
To: President of Congress


          Sir
            London November 13. 1783.
          If any one should ask me what is the System of the present administration? I should answer, “to keep their places”— Every Thing they say or do appears evidently calculated to that End, and no Ideas of public Good no national Object is suffered to interfere with it.
          In order to drive out Shelburne, they condemned his Peace which all the Whig Part of them, would have been very glad to have made, and have gloried in the Advantages of it. in order to avail themselves of the old Habits and Prejudices of the Nation, they now pretend to cherish the Principles of the Navigation act, and the King has been advised to recommend this in his Speech, & the Lords have echoed it, in very strong terms.
          The Coalition appears to stand on very strong Ground, the Lords, and great Commoners, who compose it, count a great Majority, of Members of the House of Commons, who are returned by themselves, every one of whom is a dead Vote. They are endeavouring to engage the Bedford Interest with them, in order to strengthen themselves still more, by perswading Thurloe to be again Chancellor, and Mr: Pitt, whose personal Popularity and Family Weight with the Nation, is very desirable for them, is tempted with the Place of Chancellor of the Exchequer which Lord John Cavendish from mere Aversion to Business, wishes to resign.
          While they are using such means to augment their Strength, they are manifestly intimidated at the sight of those great national Objects, which they know not how to manage; Ireland is still in a State of Fermentation, throwing off the Admiralty Post office, and every other relick of British Parliamentary Authority, and contending for a free Importation of their Woollen Manufactures into Portugal, for the Trade to the East Indies, to the United States of America and all the rest of the World. in as ample manner as the English enjoy these Blessings the Irish Volunteers are also contending for a Parliamentary Reform, and a more equal Representation in their House of Commons, and are assembling by their Delegates in a Congress at Dublin to accomplish it. This Rivalry of Ireland is terrible to the Ministry. They are supposed to be at Work to sow Jealousies and Divisions between the Protestants and Catholics in Ireland.
          The East Indies exhibit another Scene, which will be formidable to the Ministers Here center the Hopes of England; and it is certain that no System can be pursued which will give universal Satisfaction— Some require the Government to take that whole Country into their own Hands others demand aids in Cash, and Troops to the Company: Opposition will be first formed probably upon Indian affairs.
          Public Credit, is the greatest Object of all— The necessary annual Expence, comprehending the Interest of the whole national Debt funded and unfunded, and the Peace establishment, will amount to near Seventeen Millions: the annual Receipts of Taxes have never yet amounted to Thirteen Millions: Here will be a deficiency then of near four Millions a year: which will render an annual Loan necesary, untill the debt will be so increased and the Stocks so sunk, that no Man will lend his Money— The Judicious, call upon Ministers for a Remedy and will embarass them with their Reproaches: but the Stock Jobbers are more numerous than the Judicious and more noisy. These live upon loans, and as long as Ministers borrow twelve Millions a Year, and employ the Stockjobbers to raise it, however certainly the Measure tends to Ruin, their Clamours will be for Ministers. an enormous Loan is the most popular Thing a Statesman can undertake so certain is the Bankruptcy of this Country. opposition will declame upon this Topick, but will make no Impression.
          The United States of America, are another Object of Debate. if an Opposition should be formed, and concerted, I presume, that one fundamental of it, will be a Liberal Conduct towards us. they will be very profuse in Professions of Respect and affection for Us Will pretend to wish for Measures which may throw a veil over the past and restore, as much as possible the ancient good will. They will be advocates for some freedom of Communication with the West Indies, and for our having an equitable share of that carrying Trade &c.
          Administration on the other hand I am confident will with great difficulty be perswaded to abandon the mean contemptible Policy which their Proclamations exhibit.
          In my humble Opinion the only suitable Place for us to negotiate the Treaty in is London— Here with the most perfect politeness to the Ministry, we may keep them in awe, a Visit to a distinguished Member of Opposition, even if nothing should be said at it, would have more Weight with Ministers than all our Arguments— Mr: Jay is I believe, of the same opinion: But we shall not conduct the Negotiation here, unless Dr: Franklin should come over: indeed if Congress should join us in a Commission to treat with other Powers, in my opinion, we might conduct the Business better here than at Paris— I shall however chearfully conform to the sentiments of my Colleagues.
          The Delay of the Commission is to me a great embarassment, I know not whether to stay here return to Paris or the Hague. I hope every moment to receive advices from Congress which will resolve me.
          I receiv’d yesterday a Letter from Mr: Hartley, with the Compliments of Mr: Fox and that he should be glad to see me, proposing the hour of Eleven to day which I agreed to. Mr: Jay saw him, one day this Week. Mr: Jay made him, and the Duke of Portland a Visit on his first Arrival.— they were not at home But he never heard from them untill my arrival, ten days or a fortnight after. informed of this, I concluded not to visit them and did not. But after a very long time, and indeed after Mr: Hartley’s return from Bath, Messages have been sent to Mr: Jay & me that Mr: Fox would be glad to see us.— it is merely for Form, and to prevent a Cry against him in Parliament for not having seen us, for not one Word was said to Mr: Jay of publick affairs, nor will a word be said to me.
          The real Friendship of America seems to me the only Thing which can redeem this Country from total Destruction: there are a few who think so, here, and but a few and the present Ministers are not among them: or at least, if they are of this Opinion, they conceal it, and behave as if they thought America of small Importance. The Consequence will be, that little Jealousies and Rivalries, & Resentments will be indulged, which will do essential injury to this Country as they happen, and they will end in another War, in which will be torn from this Island all her Possessions in Canada, Nova Scotia, and the East and west Indies.
          With great Respect I have the honour to be, Sir / your most obedient, and most humble Servant
          John Adams.
        